OPINION ON PETITION FOR REHEARING GRANTED
PER CURIAM.
This appeal was heard by the court and opinion filed September 12, 1978. By that decision, we affirmed the judgment of the trial court. A timely-filed petition for rehearing properly brought to the court’s attention the opinion of the Supreme Court of Florida in S.R.G. Corporation v. Department of Revenue, State of Florida, 365 So.2d 687 (Fla.1978). At the time of oral argument and the preparation of the opinion in this case, the parties and this court were unaware of the above Supreme Court decision, although the parties were aware of the S.R.G. case in the Supreme Court and agreed that the Supreme Court’s determination of that cause would, in all probability, be determinative of this appeal.
We have determined that the S.R.G. decision is, in fact, determinative of this cause and, under the holding in the Supreme Court opinion, the summary judgment of the trial court in this case must be reversed. Accordingly, the opinion of this court of September 12, 1978, is withdrawn and the certificate of this court issued as a means of bringing this matter within the jurisdiction of the Supreme Court of Florida as one passing on a question of great public interest is withdrawn.
The summary judgment appealed is reversed and the cause is remanded to the trial court for further proceedings in accordance with the opinion of the Supreme Court of Florida in S.R.G. Corporation v. Department of Revenue, State of Florida, 365 So.2d 687 (Fla.1978).
Reversed and remanded.